Citation Nr: 0422243	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  03-22 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel






INTRODUCTION

The veteran had active military service from June 1944 to 
December 1945.  He died in October 1993.  The appellant is 
his surviving spouse.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The RO denied entitlement to service 
connection for the cause of the veteran's death and 
eligibility for dependent's educational assistance (DEA) 
pursuant to the provisions of chapter 35, title 38, United 
States Code.  The issues were separately stated in the July 
2003 Statement of the Case.  The VA Form 9 received from the 
representative in August 2003 perfected an appeal only on the 
issue of service connection for the cause of death and that 
was the only issue discussed in a Supplemental Statement of 
the Case issued in March 2004.  

On the VA Form 9 it was indicated that the appeal was of all 
issues listed on the statement of the case.  However the 
representative explained that this was to be considered a 
substantive appeal to the Board on the issue of service 
connection for the cause of the veteran's death.  There was 
no further argument directed to the DEA issue from the 
representative or the appellant.  Therefore the Board will 
proceed as if this issue has been withdrawn in view of the 
explanation of the scope of the appeal given in the VA form 
9.

In August 2004, a Deputy Vice Chairman of the Board granted 
the representative's motion to advance the appellant's case 
on the Board's docket based upon her age.  38 U.S.C.A. § 7101 
(West 2002); 38 C.F.R. § 20.900(c) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In July 2002 the RO issued a VCAA notice letter to the 
appellant in connection with her claim for death compensation 
benefits that is substantially compliant with Quartuccio, 
supra.

During the veteran's lifetime, service connection had been 
granted for anxiety neurosis rated as 30 percent disabling, 
lumbar strain with degenerative arthritis rated as 20 percent 
disabling, and a shell fragment wound scar of the left leg 
rated as noncompensable.  This provided a combined schedular 
evaluation of 40 percent for his service-connected 
disabilities. 

A certified copy of the veteran's death certificate shows 
that he died in October 1993 and that the immediate cause of 
death was recorded as cerebral arteriosclerosis.  No other 
disorder was listed as a condition contributing to death but 
not related to the cause of death.  An autopsy was not 
conducted.

The appellant filed a claim for burial benefits in December 
1993.  She filed her claim for death compensation in 2001 
wherein she asserted that the veteran was service connected 
for dementia from an explosion in Okinawa.  The appellant and 
her representative contend, in essence, that the veteran's 
death is related to his service-connected disability or 
injury in that he never really recovered his health and 
became progressively violent and argumentative.  

The record shows that the RO obtained medical records 
including the report of the veteran's terminal admission to a 
VA hospital, but that no medical opinion was obtained.  Post-
traumatic stress disorder (PTSD) and dementia are reported 
during VA hospitalizations in 1990 and 1991, and dementia and 
Parkinson's disease are shown in the summary of his terminal 
admission in 1993.

In May 1993 HTF (initials), MD, who had known the veteran and 
the appellant for about 34 years, wrote that the veteran had 
sustained injuries in an explosion during military service 
and that about two years earlier he was hospitalized with 
some type of dementia that caused a very marked degree of 
confusion, and that eventually the diagnosis was normal 
pressure hydrocephalus.  In essence, the physician stated he 
could only conclude that the present problem in all 
likelihood began with the explosion that occurred in World 
War II.   On a VA examination in 1948 it was reported that in 
Okinawa the veteran was blown out of a shell hole by a blast 
concussion.

Under the current case law interpreting the applicable 
provisions of the VCAA, a medical opinion is necessary for an 
informed determination in this case.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  
The evidentiary record otherwise contains no comprehensive 
medical opinion as to whether the service-connected anxiety 
and/or back disability (ies) constituted a causal or 
aggravating factor(s) resulting in the veteran's death or 
whether the cause of death was related to circumstances of 
service as alleged.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  Accordingly, the case is 
remanded to the VBA AMC for further action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  
3.  The VBA AMC should contact the 
appellant and request that she identify 
all healthcare providers, VA and non-VA, 
inpatient and outpatient, who treated the 
veteran for his psychiatric 
disorder/dementia prior to his death.  
She should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the appellant's response, 
the VBA AMC should obtain all outstanding 
VA treatment reports, particularly, any 
medical opinion identified as supporting 
the appellant's claim.  All information 
which is not duplicative of evidence 
already received should be associated 
with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the appellant that it has 
been unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

5.  The VBA AMC should refer the claims 
file and all accumulated and associated 
records therewith to a VA specialist in 
neurological disorders, including on a 
fee basis if necessary, for the purpose 
of addressing the following medical 
issues:

(a) Is it at least as likely as not that 
the fatal cerebral arteriosclerosis is 
causally related to a blast injury 
sustained in service or a service 
connected disability? 

(b) Is it at least as likely as not that 
the veteran's service-connected anxiety 
neurosis adversely affected his cerebral 
arteriosclerosis so as to aggravate any 
such disorder he had prior to death?

(c) Is it at least as likely as not that 
the service-connected anxiety disorder to 
include medication taken therefor 
rendered the veteran less capable of 
resisting the adverse effects of cerebral 
arteriosclerosis disease thereby 
accelerating his death?

Any opinions rendered by the medical 
specialist must be accompanied by a 
complete rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for the cause of the 
veteran's death.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


